DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Applicants’ amendment of 21 December 2020 is acknowledged and entered.
	Claims 11, 14-17, 24, and 29-54 have been canceled. Claims 1-10, 12, 13, 18-23, and 25-28 are pending and are being examined on the merits.
The Declaration of Tomoyuki Arai under 37 CFR 1.130(a) is acknowledged and entered. The Declaration is found sufficient to establish a prior art exception under 35 U.S.C. 102(b)(1)(A).
	The rejections under 35 U.S.C. 103 based upon Anonymous are withdrawn owing to the removal of Anonymous as prior art under 35 U.S.C. 102(a)(1).
	The Applicants’ arguments regarding the rejections under 35 U.S.C. based on the ‘541 application are not found persuasive, and the Examiner’s response is found below.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-28) and SEQ ID NO:7 in the reply filed on 31 January 2018 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Declaration Under 37 C.F.R. 1.130(a)
	The Declaration of Tomoyuki Arai under 37 C.F.R. 1.130(a) is entered and acknowledged.
	The Declaration is found sufficient to establish that the Anonymous art was made by another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.

Modified Rejections:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1. Claims 1-6, 8-10, 12, 13, 18-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2011/0201541 A1, published 18 August 2011, hereafter referred to as ‘541) and Iqbal et al. (Images Paediatr. Cardiol. 13:1-5, published March 2011, hereafter referred to as Iqbal).
The ‘541 art teaches bioresorbable peptides to be used to occlude tissues (see e.g. Abstract). In an example, RADA16 (Ac-(RADA)4-NH2) is administered in a 3% solution and a volume of 4 mL to embolize the portal vein (see e.g. ¶[0220]). The peptide can be applied via a catheter (see e.g. claim 13), which examples show results 
The difference between ‘541 and the claimed invention is that ‘541 does not teach occlusion for treatment of patent ductus arteriosis or major aortopulmonary collateral artery.
The Iqbal art teaches that placement of a duct occlusion device via nonsurgical percutaneous placement to provide embolization is the standard of care for patent ductus arteriosus (see e.g. Abstract, Technique). In the Iqbal art the sudden shifting of the occlusion device to the left pulmonary artery complicated the placement process (see e.g. Figure 2). The removal of the misplaced occlusion device required further surgery via thoracotomy (see e.g. Figure 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embolization process of ‘541 for occlusion and treatment of PDA by placement of an occlusion device in Iqbal via placement of the RADA16 hydrogel-forming peptide for embolization via catheterization. The motivation to do so comes from Iqbal teaching sudden movement and subsequent thoracotomy to remove the misplaced occlusion device, which could be remedied by use of a hydrogel that could simply be disrupted via less invasive techniques if dislodged and additionally does not require any particular measurement of the vessel size in order to ensure the occlusion is properly matched to the vessel. The teaching of embolization in ‘541 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, as set forth above the ‘541 art includes a contrast agent in order to visualize the area via X-ray imaging.
With respect to claim 3, catheterization to perform embolization inherently requires visualization of the region (see e.g. Richard R, US 2009/0053276 A1, published 26 February 2009, hereafter referred to as ‘276, ¶[0004]). Furthermore, the contrast agent of the Anonymous art allows for visualizing a portion of the blood vessels.
With respect to claim 4, the visualization of a blood vessel as indicated by ‘276 occurs during placement of the catheter as well as during and after administration of the agent as indicated by Anonymous.
With respect to claim 5, the angiograms as found in Iqbal are X-ray based.
With respect to claim 6, the application as in Iqbal to PDA would by necessity involve selective administration to the arteries involved.
With respect to claims 8-10, the ‘541 art indicates embolization of the portal vein, which indicates administration of an effective amount and an effective concentration. The pore size of RADA16 hydrogels are 5-200 nm, far smaller than an RBC disk diameter of 6.2-8.2 µm.
With respect to claim 12, the ‘541 art provides for a total volume of 4 mL (see e.g. ¶[0220]).

With respect to claims 18 and 19, as set forth above the RADA16 solution is free of cells and drugs due to chemical synthesis.
With respect to claims 20 and 21, the teaching of Iqbal implies treatment of not only mammals but also humans.
With respect to claim 22, the ‘541 art teaches administration of at least one does in demonstrating portal vein embolization.
With respect to claim 24, SEQ ID NO:7 is identical to RADA16.
With respect to claim 25, Iqbal shows use of angiograms to monitor PDA, which in this case implies the artisan has determined a need to block a vessel.
With respect to claim 26, again the ‘541 art has taught inclusion of a contrast agent.
With respect to claim 27, the ‘541 art shows embolization of the portal vein, which the skilled artisan would reasonably expect to also lead to full occlusion of arteries in PDA.
With respect to claim 28, catheterization as taught in Iqbal and ‘541 inherently requires use of a guidewire to allow proper placement of the catheter (see e.g. Fornell D, Diagnostic and Interventional Cardiology, 18 March 2011).
Response to Arguments:
The Applicants summarize the rejection of record, as well as the claim amendments.

The Applicants argue the combination is not taught or suggested in the prior art. The Applicants argue ‘541 addressed hemorrhages from veins where diameter of the vessel is not used and blood flow is only discussed in context of clamping. The Applicants argue claim 1 recites that one of the effective amount or concentration is determined by diameter of the vessel or blood flow through the vessel. The Applicants argue Iqbal only discusses earlier issues with duct occlusion.
The Examiner disagrees. The ‘541 art might show examples where a puncture is made in a portal vein, but a sufficient amount and concentration is still administered to occlude the puncture in the vessel. Furthermore, the instant application in claim 1 specially claims the effective concentration to be from 1-3 w/v percent peptide, and in the example showing occlusion of the portal vein in ‘541 a 3% aqueous solution is utilized (see e.g. [0133]). A 2% solution was also utilized (see e.g. [0134]). In both cases the ‘541 art reported complete hemostasis (see e.g. Tables 4 and 5). Therefore, while ‘541 does not explicitly discuss vein diameter or blood flow, the art inherently shows the proper concentrations as instantly claimed that are required to achieve vessel occlusion. The Examiner agrees Iqbal does not discuss the effective amounts, as this is already provided by ‘541.
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

2. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2011/0201541 A1, published 18 August 2011) and Iqbal et al. (Images Paediatr. Cardiol. 13:1-5, published March 2011) as applied to claim 1 above, and further in view of Delap and Koehler (US 2012/0123355 A1, published 17 May 2012, filed 30 July 2010, hereafter referred to as ‘355).
The difference between the prior art references and the claimed invention is that while they teach embolization of vessels for treatment of PDA using RADA16 administered via catheterization, it does not teach that the area is visualized in a time period about two weeks subsequent administration or two doses.
The ‘355 art teaches that in chemo-embolization a chemotherapy drug is administered along with embolization of a tumor (see e.g. ¶[0006]). The ‘355 art teaches that known embolization materials (Gelfoam®) has known embolization effectiveness of two weeks (see e.g. ¶[0006]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the embolization method using RADA16 of 541 and Iqbal to include at a minimum a two-week follow-up observation of the site given the teachings of ‘355 that a known embolization material in the form of Gelfoam has only a two-week effective embolization period. The artisan would be motivated to observe at this time interval to ascertain whether the material of ‘541 and Iqbal at a minimum matches a known standard of care in Gelfoam. There would be a reasonable expectation of success, given that the claim only requires post-application monitoring and the teachings of a standard of care having a two-week effective embolization time would motivate the artisan to conduct a routine follow-up to ensure the RADA16 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments:
The Applicants argue ‘355 does not cure the deficiencies of ‘541 and Iqbal. The Applicants argue ‘355 demonstrates older technology and does not discuss adjusting the amount or concentration based on blood flow rate.
The Examiner argues that the concentration is already provided by ‘541, as it demonstrates embolization using a concentration within the claimed range. The ‘355 art merely demonstrates a time period of two weeks for subsequent visualization.
The Applicants arguments have been considered but are not persuasive. The rejection is maintained.

3. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2011/0201541 A1, published 18 August 2011) and Iqbal et al. (Images Paediatr. Cardiol. 13:1-5, published March 2011) as applied to claim 1 above, and further in view of Hsieh et al. (US 2011/0117195 A1, published 19 May 2011, hereafter referred to as ‘195).
The relevance of ‘541 and Iqbal has been set forth supra.
The difference between the prior art references and the claimed invention is that none of the references teach administration of the RADA16 peptide in two doses.
The ‘195 art teaches applying peptide nanofibers comprising a peptide hydrogel to treat a myocardial infarction (see e.g. claim 1). The peptides forming the hydrogel include RADA16 (see e.g. claim 18, in particular SEQ ID NO:9). When discussing the 
The instant application does not particularly define “doses” as claimed as being distinct from multiple injections of a peptide.
It would be obvious to one of ordinary skill in the art that the embolization procedure of ‘541 and Iqbal using a RADA16 peptide could be modified to utilize multiple injections of the same peptide as found in ‘195 being administered multiple times for myocardial infarction, in order to ensure formation of a peptide hydrogel to block the biological vessels of ‘541 and Iqbal. The rationale for the multiple injections comes from the ‘195 art showing the same peptide being injected multiple times to treat myocardial infarction, with the skilled artisan recognizing that multiple injections of the same peptide could also be applied to the embolization of Anonymous, ‘541, and Iqbal. There would be a reasonable expectation of success given that Anonymous, ‘541, and Iqbal already provide the base method, such that the only modification required of the artisan is one or more additional injections of the peptide solution to form the blockage. The Examiner notes that nothing in the specification indicates that the use of multiple dosages of the claimed peptides is a critical element of the method. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments:
The Applicants argue ‘195 does not teach using the claimed peptides where blood flow is taken into account.

The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

Response to Other Arguments:
	The Applicants argue claim 3 was rejected over ‘541 and Iqbal in view of ‘276. The Applicants argue ‘276 does not cure the deficiencies of ‘541 and Iqbal
	As an initial matter, the Examiner argues that no such rejection was made. The ‘276 art was referred to in order to demonstrate the embolization inherently requires visualization of a region, not as a separate rejection. 
	Regardless, the Examiner has not found the arguments concerning ‘541 and Iqbal persuasive. The rejection of claim 3 is maintained. 

	The Applicants argue claim 28 was rejection over ‘541 and Iqbal in view of Fornell. The Applicants argue Fornell does not cure the deficiencies of ‘541 and Iqbal.
	As an initial matter, the Examiner argues no such rejection was made. The Fornell art was referred to in order to demonstrate that catheterization as in Iqbal inherently requires the use of a guidewire. 
Regardless, the Examiner has not found the arguments concerning ‘541 and Iqbal persuasive. The rejection of claim 28 is maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Z.J.M/Patent Examiner, Art Unit 1658                                       

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658